PER CURIAM.
The trial court’s order granting the plaintiff’s motion for a new trial is affirmed. See, Cloud v. Fallis, 110 So.2d 669 (Fla.1959); Weems v. Dawson, 352 So.2d 1196 (Fla. 4th DCA 1977). Although none of the parties, nor the trial court in its order granting a new trial, has directed our attention to the verdict in this cause, our decision is bolstered by its inconsistency. In its verdict the jury found for the plaintiffs and against no one of the defendants. It then determined the plaintiffs’ damages to be zero. At the new trial a proper form of verdict should be utilized.
AFFIRMED.
MOORE, GLICKSTEIN and HURLEY, JJ., concur.